IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-15-00376-CR

SAMUEL UKWUACHU,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                             From the 54th District Court
                              McLennan County, Texas
                             Trial Court No. 2014-1202-C2


                                      ORDER


       Samuel Ukwuachu was convicted of sexual assault. See TEX. PENAL CODE ANN. §

22.011 (West 2011). He requested and has been granted three extensions of time to file

his appellate brief. He now requests a fourth extension of time, in the amount of seven

days, to file his brief.

       Ukwuachu’s Fourth Motion to Extend Time for Filing Appellant’s Brief is granted.

                                        PER CURIAM

Before Chief Justice Gray,
      Justice Davis, and
      Justice Scoggins
Motion granted
Order issued and filed June 9, 2016




Ukwuachu v. State                     Page 2